        Case 2:02-cv-02825-MMB Document 62 Filed 09/09/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GABRIEL I. PITTMAN,                        :
    Petitioner,                            :
                                           :
                      v.                   :      CIVIL ACTION NO. 02-CV-2825
                                           :
KENNETH D. KYLER, et al.,                  :
    Respondents.                           :

                                          ORDER

       AND NOW, this9th day of September, 2020, in consideration of Petitioner Gabriel I.

Pittman’s Motion for Expedited Relief from and Reopening/Altering of Judgments, filed

pursuant to Fed. R. Civ. P. 60(b) (ECF No. 56), it is ORDERED that:

       1.     The Motion is DISMISSED for lack of jurisdiction.

       2.     A Certificate of Appealability is DENIED pursuant to 28 U.S.C. § 2253(c).

                                           BY THE COURT:

                                                       s/ Michael M. Baylson
                                           ___________________________________
                                           MICHAEL M. BAYLSON, J.




p
